[agremploymentjabbourex10001.jpg]
1 Exhibit 10.46 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement")
is effective as of October 1, 2009 (the "Effective Date"), by and between
FIDELITY NATIONAL INFORMATION SERVICES, INC., a Georgia corporation (the
"Company"), and ANTHONY JABBOUR (the "Employee"). In consideration of the mutual
covenants and agreements set forth herein, the parties agree as follows: 1.
Purpose and Release. The purpose of this Agreement is to amend and restate all
prior agreements between Company, and any of its affiliates, and Employee
relating to the subject matter of this Agreement (including, without limitation,
the Employment Agreement dated as of February 15, 2008 by and between Company
and Employee), to recognize Employee's significant contributions to the overall
financial performance and success of Company, to protect Company's business
interests through the addition of restrictive covenants, to assure Company of
the services of Employee following the Effective Date, and to provide a single,
integrated document which shall provide the basis for Employee's continued
employment by Company. In consideration of the execution of this Agreement and
the amendment and restatement of all such prior agreements, the parties each
release all rights and claims that they have, had or may have arising under such
prior agreements. 2. Employment and Duties. Subject to the terms and conditions
of this Agreement, Company employs Employee to serve as EVP, Financial
Solutions, or in such other capacity as may be mutually agreed by the parties.
Employee accepts such employment and agrees to undertake and discharge the
duties, functions and responsibilities commensurate with the aforesaid position
and such other duties and responsibilities as may be prescribed from time to
time by Company. Employee shall devote substantially all business time,
attention and effort to the performance of duties hereunder and shall not engage
in any business, profession or occupation, for compensation or otherwise without
the express written consent of Company, other than personal, personal
investment, charitable, or civic activities or other matters that do not
conflict with Employee's duties. 3. Term. The term of this Agreement shall
commence on the Effective Date and shall continue for a period of three (3)
years ending on the third anniversary of the Effective Date or, if later, ending
on the last day of any extension made pursuant to the next sentence, subject to
prior termination as set forth in Section 8 (such term, including any extensions
pursuant to the next sentence, the "Employment Term"). The Employment Term shall
be extended automatically for one (1) additional year on the first anniversary
of the Effective Date and for an additional year each anniversary thereafter
unless and until either party gives written notice to the other not to extend
the Employment Term before such extension would be effectuated. 4. Salary.
During the Employment Term, Company shall pay Employee an annual base salary,
before deducting all applicable withholdings, of no less than $475,000 per year,
payable at the time and in the manner dictated by Company's standard payroll
policies. Such minimum annual base salary may be periodically reviewed and
increased (but not decreased without Employee's express written consent) at the
discretion of Company to reflect, among



--------------------------------------------------------------------------------



 
[agremploymentjabbourex10002.jpg]
2 other matters, cost of living increases and performance results (such annual
base salary, including any increases, the "Annual Base Salary"). 5. Other
Compensation and Fringe Benefits. In addition to any executive bonus, pension,
deferred compensation and long-term incentive plans which Company or an
affiliate of Company may from time to time make available to Employee, Employee
shall be entitled to the following during the Employment Term: (a) equivalent or
more beneficial medical and other insurance coverage (for Employee and any
covered dependents) provided by Company to executives with the same corporate
title (e.g., Executive Vice President); (b) supplemental disability insurance
sufficient to provide a benefit to Employee equal to two-thirds of Employee's
pre-disability Annual Base Salary, provided that such coverage is available in
the market using traditional standards of underwriting; (c) an annual incentive
bonus opportunity under Company's annual incentive plan ("Annual Bonus Plan")
for each calendar year included in the Employment Term, with such opportunity to
be earned based upon attainment of performance objectives established by Company
("Annual Bonus"). Employee's target Annual Bonus under the Annual Bonus Plan
shall be no less than 125% of Employee's then current Annual Base Salary, with a
maximum of up to 250% of Employee's then current Annual Base Salary
(collectively, the target and maximum Annual Bonus are referred to as the
"Annual Bonus Opportunity"). Employee's Annual Bonus Opportunity may be
periodically reviewed and increased by Company, but may not be decreased without
Employee's express written consent. If owed pursuant to the terms of the Annual
Bonus Plan, the Annual Bonus shall be paid no later than the March 15th first
following the calendar year to which the Annual Bonus relates. Unless provided
otherwise herein or the Board of Directors of Company (the "Board") determines
otherwise, no Annual Bonus shall be paid to Employee unless Employee is employed
by Company, or an affiliate thereof, on the Annual Bonus payment date; (d)
eligibility to participate in Company's equity incentive plans; and (e) all
other benefits and incentive opportunities customarily made available to
executives with the same corporate title. 6. Vacation. For and during each
calendar year within the Employment Term, Employee shall be entitled to
reasonable paid vacation periods and holidays consistent with Employee's
position and in accordance with Company's standard policies, or as Company may
approve. 7. Expense Reimbursement. In addition to the compensation and benefits
provided herein, Company shall, upon receipt of appropriate documentation,
reimburse Employee each month for reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary



--------------------------------------------------------------------------------



 
[agremploymentjabbourex10003.jpg]
3 business expenses incurred during the Employment Term to the extent such
reimbursement is permitted under Company's expense reimbursement policy. 8.
Termination of Employment. Company or Employee may terminate Employee's
employment at any time and for any reason in accordance with Subsection (a)
below. The Employment Term shall be deemed to have ended on the last day of
Employee's employment. The Employment Term shall terminate automatically upon
Employee's death. (a) Notice of Termination. Any purported termination of
Employee's employment (other than by reason of death) shall be communicated by
written Notice of Termination (as defined herein) from one party to the other in
accordance with the notice provisions contained in this Agreement. For purposes
of this Agreement, a "Notice of Termination" shall mean a notice that indicates
the "Date of Termination" and, with respect to a termination due to "Cause",
"Disability" or "Good Reason", sets forth in reasonable detail the facts and
circumstances that are alleged to provide a basis for such termination. A Notice
of Termination from Company shall specify whether the termination is with or
without Cause or due to Employee's Disability. A Notice of Termination from
Employee shall specify whether the termination is with or without Good Reason.
(b) Date of Termination. For purposes of this Agreement, "Date of Termination"
shall mean the date specified in the Notice of Termination (but in no event
shall such date be earlier than the thirtieth (30th) day following the date the
Notice of Termination is given) or the date of Employee's death. Notwithstanding
the foregoing, in no event shall the Date of Termination occur until Employee
experiences a "separation from service" within the meaning of Section 409A (as
defined in Section 26(b) of this Agreement), and notwithstanding anything
contained herein to the contrary, the date on which such separation from service
takes place shall be the "Date of Termination," and all references herein to a
"termination of employment" (or words of similar meaning) shall mean a
"separation from service" within the meaning of Section 409A. (c) No Waiver. The
failure to set forth any fact or circumstance in a Notice of Termination, which
fact or circumstance was not known to the party giving the Notice of Termination
when the notice was given, shall not constitute a waiver of the right to assert
such fact or circumstance in an attempt to enforce any right under or provision
of this Agreement. (d) Cause. For purposes of this Agreement, a termination for
"Cause" means a termination of Employee's employment by Company based upon
Employee's: (i) persistent failure to perform duties consistent with a
commercially reasonable standard of care (other than due to a physical or mental
impairment or due to an action or inaction directed by Company that would
otherwise constitute Good Reason); (ii) willful neglect of duties (other than
due to a physical or mental impairment or due to an action or inaction directed
by Company that would otherwise constitute Good Reason); (iii) conviction of, or
pleading nolo contendere to, criminal or other illegal activities involving
dishonesty or moral



--------------------------------------------------------------------------------



 
[agremploymentjabbourex10004.jpg]
4 turpitude; (iv) material breach of this Agreement; (v) material breach of
Company's business policies, accounting practices or standards of ethics; or
(vi) failure to materially cooperate with or impeding an investigation
authorized by the Board. (e) Disability. For purposes of this Agreement, a
termination based upon "Disability" means a termination of Employee's employment
by Company based upon Employee's entitlement to long-term disability benefits
under Company's long- term disability plan or policy, as the case may be, as in
effect on the Date of Termination. (f) Good Reason. For purposes of this
Agreement, a termination for "Good Reason" means a termination of Employee's
employment by Employee based upon the occurrence (without Employee's express
written consent) of any of the following: (i) a material adverse change in
Employee's position or title, or a material diminution in Employee's managerial
authority, duties or responsibilities or the conditions under which such duties
or responsibilities are performed (e.g., a material reduction in the number or
scope of department(s), functional group(s) or personnel over which Employee has
managerial authority), in each case as in effect as of immediately following the
Effective Date; (ii) a material adverse change in the position to whom Employee
reports (e.g., COO), or a material diminution in the managerial authority,
duties or responsibilities of the person in that position, in each case as of
immediately following the Effective Date; (iii) a material change in the
geographic location of Employee's principal working location (currently, 601
Riverside Avenue, Jacksonville, Florida), which Company has determined to be a
relocation of more than thirty-five (35) miles; (iv) a material diminution in
Employee's Annual Base Salary or Annual Bonus Opportunity; or (v) a material
breach by Company of any of its obligations under this Agreement.
Notwithstanding the foregoing, Employee being placed on a paid leave for up to
sixty (60) days pending a determination of whether there is a basis to terminate
Employee for Cause shall not constitute Good Reason. Employee's continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder; provided,
however, that no such event described above shall constitute Good Reason unless:
(1) Employee gives Notice of Termination to Company specifying the condition or
event relied upon for such termination within ninety (90) days of the initial
existence of such event and (2) Company fails to cure the condition or event
constituting Good Reason within thirty (30) days



--------------------------------------------------------------------------------



 
[agremploymentjabbourex10005.jpg]
5 following receipt of Employee's Notice of Termination (the "Cure Period"). In
the event that Company fails to remedy the condition constituting Good Reason
during the applicable Cure Period, Employee's "separation from service" (within
the meaning of Section 409A) must occur, if at all, within one-hundred fifty
(150) days following such Cure Period in order for such termination as a result
of such condition to constitute a termination for Good Reason. 9. Obligations of
Company Upon Termination. (a) Termination by Company for a Reason Other than
Cause, Death or Disability and Termination by Employee for Good Reason. If
Employee's employment is terminated during the Employment Term by: (1) Company
for any reason other than Cause, Death or Disability; or (2) Employee for Good
Reason: (i) Company shall pay Employee the following (collectively, the "Accrued
Obligations"): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; (B) within a reasonable time following
submission of all applicable documentation, any expense reimbursement payments
owed to Employee for expenses incurred prior to the Date of Termination; and (C)
no later than March 15th of the year in which the Date of Termination occurs,
any earned but unpaid Annual Bonus payments relating to the prior calendar year;
(ii) Company shall pay Employee no later than March 15th of the calendar year
following the year in which the Date of Termination occurs, a prorated Annual
Bonus based upon the actual Annual Bonus that would have been earned by Employee
for the year in which the Date of Termination occurs, ignoring any requirement
under the Annual Bonus Plan that Employee must be employed on the payment date
(using Employee's Annual Bonus Opportunity for the prior year if no Annual Bonus
Opportunity has been approved for the year in which the Date of Termination
occurs), multiplied by the percentage of the calendar year completed before the
Date of Termination; (iii) Company shall pay Employee as soon as practicable,
but not later than the sixty-fifth (65th) day after the Date of Termination, a
lump-sum payment equal to 200% of the sum of: (A) Employee's Annual Base Salary
in effect immediately prior to the Date of Termination (disregarding any
reduction in Annual Base Salary to which Employee did not expressly consent in
writing); and (B) the highest Annual Bonus paid to Employee by Company within
the three (3) years preceding the Date of Termination or, if higher, the target
Annual Bonus in the year in which the Date of Termination occurs; (iv) All stock
option, restricted stock and other equity-based incentive awards granted by
Company that were outstanding but not vested as of the Date of Termination shall
become immediately vested and/or payable, as the case may be, unless the equity
incentive awards are based upon satisfaction of



--------------------------------------------------------------------------------



 
[agremploymentjabbourex10006.jpg]
6 performance criteria; in which case, they will only vest pursuant to their
express terms; (v) Any life insurance coverage provided by Company shall
terminate at the same time as life insurance coverage would normally terminate
for any other employee that terminates employment with Company, and Employee
shall have the right to convert that life insurance coverage to an individual
policy under the regular rules of Company's group policy. In addition, as soon
as practicable, but not later than the sixty-fifth (65th) day after the Date of
Termination, Company shall pay Employee a lump sum cash payment equal to
thirty-six monthly life insurance premiums based on the monthly premiums that
would be due assuming that Employee had converted Company's life insurance
coverage that was in effect on the Notice of Termination into an individual
policy; and (vi) As long as Employee pays the full monthly premiums for COBRA
coverage, Company shall provide Employee and, as applicable, Employee's eligible
dependents with continued medical and dental coverage, on the same basis as
provided to Company's active executives and their dependents until the earlier
of: (i) three (3) years after the Date of Termination; or (ii) the date Employee
is first eligible for medical and dental coverage (without pre-existing
condition limitations) with a subsequent employer. In addition, as soon as
practicable, but not later than the sixty-fifth (65th) day after the Date of
Termination, Company shall pay Employee a lump sum cash payment equal to
thirty-six monthly medical and dental COBRA premiums based on the level of
coverage in effect for Employee (e.g., employee only or family coverage) on the
Date of Termination. (b) Termination by Company for Cause and by Employee
without Good Reason. If Employee's employment is terminated during the
Employment Term by Company for Cause or by Employee without Good Reason,
Company's only obligation under this Agreement shall be payment of any Accrued
Obligations. (c) Termination due to Death or Disability. If Employee's
employment is terminated during the Employment Term due to death or Disability,
Company shall pay Employee (or to Employee's estate or personal representative
in the case of death), as soon as practicable, but not later than the
sixty-fifth (65th) day after the Date of Termination: (i) any Accrued
Obligations; plus (ii) a prorated Annual Bonus based upon the target Annual
Bonus Opportunity in the year in which the Date of Termination occurred (or the
prior year if no target Annual Bonus Opportunity has yet been determined)
multiplied by the percentage of the calendar year completed before the Date of
Termination; plus (iii) the unpaid portion of the Annual Base Salary that would
have been paid through the remainder of the Employment Term.



--------------------------------------------------------------------------------



 
[agremploymentjabbourex10007.jpg]
7 10. Non-Delegation of Employee's Rights. The obligations, rights and benefits
of Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer. 11.
Confidential Information. Employee will occupy a position of trust and
confidence and will have access to and learn substantial information about
Company and its affiliates and their operations that is confidential or not
generally known in the industry including, without limitation, information that
relates to purchasing, sales, customers, marketing, and the financial positions
and financing arrangements of Company and its affiliates. Employee agrees that
all such information is proprietary or confidential, or constitutes trade
secrets and is the sole property of Company and/or its affiliates, as the case
may be. Employee will keep confidential, and will not reproduce, copy or
disclose to any other person or firm, any such information or any documents or
information relating to Company's or its affiliates' methods, processes,
customers, accounts, analyses, systems, charts, programs, procedures,
correspondence or records, or any other documents used or owned by Company or
any of its affiliates, nor will Employee advise, discuss with or in any way
assist any other person, firm or entity in obtaining or learning about any of
the items described in this section. Accordingly, during the Employment Term and
at all times thereafter Employee will not disclose, or permit or encourage
anyone else to disclose, any such information, nor will Employee utilize any
such information, either alone or with others, outside the scope of Employee's
duties and responsibilities with Company and its affiliates. 12.
Non-Competition. (a) During Employment Term. During the Employment Term Employee
will devote such business time, attention and energies reasonably necessary to
the diligent and faithful performance of the services to Company and its
affiliates, and will not engage in any way whatsoever, directly or indirectly,
in any business that is a direct competitor with Company's or its affiliates'
principal business, nor solicit customers, suppliers or employees of Company or
affiliates on behalf of, or in any other manner work for or assist any business
which is a direct competitor with Company's or its affiliates' principal
business. In addition, during the Employment Term, Employee will undertake no
planning for or organization of any business activity competitive with the work
performed as an employee of Company, and Employee will not combine or conspire
with any other employee of Company or any other person for the purpose of
organizing any such competitive business activity. (b) After Employment Term.
The parties acknowledge that Employee will acquire substantial knowledge and
information concerning the business of Company and its affiliates as a result of
employment. The parties further acknowledge that the scope of business in which
Company and its affiliates are engaged as of the Effective Date is national and
very competitive and one in which few companies can successfully compete.
Competition by Employee in that business after the Employment Term would
severely injure Company and its affiliates. Accordingly, for a period of one (1)
year after Employee's employment terminates



--------------------------------------------------------------------------------



 
[agremploymentjabbourex10008.jpg]
8 for any reason whatsoever, except as otherwise stated herein below, Employee
agrees: (1) not to become an employee, consultant, advisor, principal, partner
or substantial shareholder of any firm or business that directly competes with
Company or its affiliates in their principal products and markets; and (2), on
behalf of any such competitive firm or business, not to solicit any person or
business that was at the time of such termination and remains a customer or
prospective customer, a supplier or prospective supplier, or an employee of
Company or an affiliate. Notwithstanding any of the foregoing provisions to the
contrary, Employee shall not be subject to the restrictions set forth in this
Subsection (b) if Employee's employment is terminated by Company without Cause.
(c) Exclusion. Working, directly or indirectly, for any of the following
entities shall not be considered competitive to Company or its affiliates for
the purpose of this section: (i) Fidelity National Financial, Inc., its
affiliates or their successors; or (ii) Lender Processing Services Inc., its
affiliates or their successors. 13. Return of Company Documents. Upon
termination of the Employment Term, Employee shall return immediately to Company
all records and documents of or pertaining to Company or its affiliates and
shall not make or retain any copy or extract of any such record or document, or
any other property of Company or its affiliates. 14. Improvements and
Inventions. Any and all improvements or inventions that Employee may make or
participate in during the Employment Term, unless wholly unrelated to the
business of Company and its affiliates and not produced within the scope of
Employee's employment hereunder, shall be the sole and exclusive property of
Company. Employee shall, whenever requested by Company, execute and deliver any
and all documents that Company deems appropriate in order to apply for and
obtain patents or copyrights in improvements or inventions or in order to assign
and/or convey to Company the sole and exclusive right, title and interest in and
to such improvements, inventions, patents, copyrights or applications. 15.
Actions and Survival. The parties agree and acknowledge that the rights conveyed
by this Agreement are of a unique and special nature and that Company will not
have an adequate remedy at law in the event of a failure by Employee to abide by
its terms and conditions, nor will money damages adequately compensate for such
injury. Therefore, in the event of a breach of this Agreement by Employee,
Company shall have the right, among other rights, to damages sustained thereby
and to obtain an injunction or decree of specific performance from a court of
competent jurisdiction to restrain or compel Employee to perform as agreed
herein. Notwithstanding any termination of this Agreement or Employee's
employment, Section 9 shall remain in effect until all obligations and benefits
resulting from a termination of Employee's employment during the Term are
satisfied. In addition, Sections 10 through 26 shall survive the termination of
this Agreement or Employee's employment and shall remain in effect for the
periods specified therein or, if no period is specified, until all obligations
thereunder have been satisfied. Nothing in this Agreement shall in any way limit
or exclude any other right granted by law or equity to Company.



--------------------------------------------------------------------------------



 
[agremploymentjabbourex10009.jpg]
9 16. Release. Notwithstanding any provision herein to the contrary, Company may
require that, prior to payment, distribution or other benefit under this
Agreement (other than due to Employee's death), Employee shall have executed a
complete release of Company and its affiliates and related parties in such form
as is reasonably required by Company, and any waiting periods contained in such
release shall have expired. With respect to any release required to receive
payments, distributions or other benefits owed pursuant to this Agreement,
Company must provide Employee with the form of release no later than seven (7)
days after the Date of Termination and the release must be signed by Employee
and returned to Company, unchanged, effective and irrevocable, no later than
sixty (60) days after the Date of Termination. 17. No Mitigation. Company agrees
that, if Employee's employment hereunder is terminated during the Employment
Term, Employee is not required to seek other employment or to attempt in any way
to reduce any amounts payable to Employee by Company hereunder. Further, the
amount of any payment or benefit provided for hereunder shall not be reduced by
any compensation earned by Employee as the result of employment by another
employer, by retirement benefits or otherwise. 18. Entire Agreement and
Amendment. This Agreement embodies the entire agreement and understanding of the
parties hereto in respect of the subject matter of this Agreement, and
supersedes and replaces all prior agreements, understandings and commitments
with respect to such subject matter. This Agreement may be amended only by a
written document signed by both parties to this Agreement. 19. Governing Law.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Florida, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. Any litigation
pertaining to this Agreement shall be adjudicated in courts located in Duval
County, Florida. 20. Successors and Affiliates. This Agreement may not be
assigned by Employee. In addition to any obligations imposed by law upon any
successor to Company, Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the stock, business and/or assets of Company, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that Company would be required to perform it if no such succession had
taken place. Failure of Company to obtain such assumption by a successor shall
be a material breach of this Agreement. Employee agrees and consents to any such
assumption by a successor of Company, as well as any assignment of this
Agreement by Company for that purpose. As used in this Agreement, "Company"
shall mean Company as herein before defined as well as any such successor that
expressly assumes this Agreement or otherwise becomes bound by all of its terms
and provisions by operation of law. This Agreement shall be binding upon and
inure to the benefit of the parties and their permitted successors or assigns.
Any references herein to compensation and benefits paid or provided, or to be
paid or provided, by Company shall be interpreted as including compensation and
benefits paid or provided, or to be paid or provided, by Company affiliates.
Company's obligations hereunder may be satisfied by any of Company's affiliates.



--------------------------------------------------------------------------------



 
[agremploymentjabbourex10010.jpg]
10 21. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. 22. Attorneys' Fees. If any party finds it
necessary to employ legal counsel or to bring an action at law or other
proceedings against the other party to interpret or enforce any of the terms
hereof, the party prevailing in any such action or other proceeding shall be
promptly paid by the other party its reasonable legal fees, court costs and
litigation expenses, all as determined by the court and not a jury, and such
payment shall be made by the non-prevailing party within sixty (60) days of the
date the right to the payment amount is so determined; provided, however, that
following Employees termination of employment with Company, if any party finds
it necessary to employ legal counsel or to bring an action at law or other
proceedings against the other party to interpret or enforce any of the terms
hereof, Company shall pay (on an ongoing basis) to Employee to the fullest
extent permitted by law, all legal fees, court costs and litigation expenses
reasonably incurred by Employee or others on Employee's behalf (such amounts
collectively referred to as the "Reimbursed Amounts"); provided, further, that
Employee shall reimburse Company for the Reimbursed Amounts if it is determined
that a majority of Employee's claims or defenses were frivolous or without
merit. Requests for payment of Reimbursed Amounts, together with all documents
required by Company to substantiate them, must be submitted to Company no later
than ninety (90) days after the expense was incurred. The Reimbursed Amounts
shall be paid by Company within ninety (90) days after receiving the request and
all substantiating documents requested from Employee. The rights under this
section shall survive the termination of employment and this Agreement until the
expiration of the applicable statute of limitations. 23. Severability. If any
section, subsection or provision hereof is found for any reason whatsoever to be
invalid or inoperative, that section, subsection or provision shall be deemed
severable and shall not affect the force and validity of any other provision of
this Agreement. If any covenant herein is determined by a court to be overly
broad thereby making the covenant unenforceable, the parties agree and it is
their desire that such court shall substitute a reasonable judicially
enforceable limitation in place of the offensive part of the covenant and that
as so modified the covenant shall be as fully enforceable as if set forth herein
by the parties themselves in the modified form. The covenants of Employee in
this Agreement shall each be construed as an agreement independent of any other
provision in this Agreement, and the existence of any claim or cause of action
of Employee against Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by Company of the covenants in
this Agreement. 24. Notices. Any notice, request, or instruction to be given
hereunder shall be in writing and shall be deemed given when personally
delivered or three (3) days after being sent by United States Certified Mail,
postage prepaid, with Return Receipt Requested, to the parties at their
respective addresses set forth below: To Company: Fidelity National Information
Services, Inc. 601 Riverside Avenue



--------------------------------------------------------------------------------



 
[agremploymentjabbourex10011.jpg]
11 Jacksonville, FL 32204 Attention: General Counsel To Employee: At the most
recent address on file at Company 25. Waiver of Breach. The waiver by any party
of any provisions of this Agreement shall not operate or be construed as a
waiver of any prior or subsequent breach by the other party. 26. Tax. (a)
Withholding. Company or an affiliate may deduct from all compensation and
benefits payable under this Agreement any taxes or withholdings Company is
required to deduct pursuant to state, federal or local laws. (b) Section 409A.
This Agreement and any payment, distribution or other benefit hereunder shall
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), or an exemption or exclusion therefrom, as well
as any related regulations or other guidance promulgated by the U.S. Department
of the Treasury or the Internal Revenue Service ("Section 409A"), to the extent
applicable, and shall in all respects be administered in accordance with Section
409A; provided, that for the avoidance of doubt, this provision shall not be
construed to require a gross-up payment in respect of any taxes, interest or
penalties imposed on Employee as a result of Section 409A. To the extent
Employee is a "specified employee" under Section 409A, no payment, distribution
or other benefit described in this Agreement constituting a distribution of
deferred compensation (within the meaning of Treasury Regulation Section
1.409A-1(b)) to be paid during the six-month period following Employee's
"separation from service" (within the meaning of Treasury Regulation Section
1.409A-1(h)) will be made during such six-month period. Instead, any such
deferred compensation shall be paid on the first business day following the
six-month anniversary of the separation from service. In no event may Employee,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. Any provision that would cause this Agreement or a
payment, distribution or other benefit hereunder to fail to satisfy the
requirements of Section 409A shall have no force or effect and, to the extent an
amendment would be effective for purposes of Section 409A, the parties agree
that this Agreement shall be amended to comply with Section 409A. Such amendment
shall be retroactive to the extent permitted by Section 409A. For purposes of
this Agreement, Employee shall not be deemed to have terminated employment
unless and until a separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)) has occurred. Each payment under this Agreement
shall be treated as a separate payment for purposes of Section 409A. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable,



--------------------------------------------------------------------------------



 
[agremploymentjabbourex10012.jpg]
12 the requirement that (i) any reimbursement shall be for expenses incurred
during the time period specified in this Agreement, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made not later than the last day of Employee's taxable year
following the taxable year in which such expense was incurred, and (iv) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. (c) Excise Taxes. If any payments or benefits paid
or provided or to be paid or provided to Employee or for Employee's benefit
pursuant to the terms of this Agreement or otherwise in connection with, or
arising out of, employment with Company or its subsidiaries or the termination
thereof (a "Payment" and, collectively, the "Payments") would be subject to the
excise tax imposed by Section 4999 of the Code (the "Excise Tax"), then Employee
may elect for such Payments to be reduced to one dollar less than the amount
that would constitute a "parachute payment" under Section 280G of the Code (the
"Scaled Back Amount"). Any such election must be in writing and delivered to
Company within thirty (30) days after the Date of Termination. If Employee does
not elect to have Payments reduced to the Scaled Back Amount, Employee shall be
responsible for payment of any Excise Tax resulting from the Payments and
Employee shall not be entitled to a gross-up payment under this Agreement or any
other for such Excise Tax. If the Payments are to be reduced, they shall be
reduced in the following order of priority: (i) first from cash compensation,
(ii) next from equity compensation, then (iii) pro-rated among all remaining
payments and benefits. To the extent there is a question as to which Payments
within any of the foregoing categories are to be reduced first, the Payments
that will produce the greatest present value reduction in the Payments with the
least reduction in economic value provided to Employee shall be reduced first.
[signature page follows]



--------------------------------------------------------------------------------



 
[agremploymentjabbourex10013.jpg]
13 IN WITNESS WHEREOF the parties have executed this Agreement to be effective
as of the date first set forth above. FIDELITY NATIONAL INFORMATION SERVICES,
INC. By: __________________________ Its: ANTHONY JABBOUR
______________________________ NY3 3037507.1



--------------------------------------------------------------------------------



 